DETAILED ACTION
RE: Fazekas De St Groth
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Hong Sang, Art Unit: 1643.
3.	Applicant’s reply filed on 1/3/2022 is acknowledged. New claims 26-33 have been added. Claims 1-33 are pending.
4.	Claims 1-33 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 1/3/2022 has been considered by the examiner.

Claim Objections
6.	Claims 28, 29, 32 and 33 are objected to because of the following informalities:  these claims refer to classes identified by reference to the Tables in the specification.  
	Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim."  See MPEP § 2173.05(s). 
7.	Claims 26 and 30 are objected to for a typographical error. The term “integra” should be “integrin”.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-19 and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. 
The claim(s) recite(s) “a higher likelihood of formation of a clinical response is determined where the distribution of the cells of the test sample within the series of classes of the positive response control is the same as the distribution of cells described by the positive response control and whereby a lower likelihood of formation of a clinical response is determined where the distribution of the cells of the test sample within the series of classes of the positive response control is not the same as the distribution of cells described by the positive response control”. This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019, the claims meet step 1 as the instant claims are drawn to a process. The claims also meet prong one of step 2A because the claims recite the following law of nature or natural phenomenon: a correlation between distribution of cells in a test sample and responsiveness to a treatment.
The claims also recite an abstract idea, i.e. comparing the distribution of cells in a test same to that of a control sample (which falls within the group of mental processes, concepts performed in the human mind). The claims do not meet prong two of step 2A because the combination of additional elements fails to integrate the judicial exception into practical application. The additional elements (beyond the judicial exceptions) are (i) providing a positive response control from a positive responder, or a plurality of positive responders, each positive responder in the form of an individual who has formed the clinical response to therapy with the immunomodulatory agent for treatment of the disease or condition, the positive response control describing the distribution of cells of a blood sample of the positive responder within a series of classes, the distribution according to the expression by each cell of the blood sample of a group of biomarkers so that cells having the same expression of biomarkers of the group are classified in the same class, and (ii) determining the distribution of cells of a test sample within the series of classes of the positive response control. These elements do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
According to 2019 PEG updates, limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:

    PNG
    media_image1.png
    625
    657
    media_image1.png
    Greyscale

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
    PNG
    media_image2.png
    447
    656
    media_image2.png
    Greyscale

In the instant case, elements (i) and (ii) are insignificant extra-solution activity. Data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims also fail to apply or use a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, or improve to the functioning of a compute or any other technology or technical field. 
The claims also fail to meet step 2B because the additional elements were well known and conventional in the art as evidenced by Tietze et al. (European J Cancer, Feb. 27, 2017, 75: 268-279, IDS filed on 3/11/2020).
Tietze et al. teaches a method of determining the likelihood of clinical response in an individual having melanoma to therapy with an immune checkpoint inhibitor, the method comprising (i) providing a responder cell sample in the form of blood cells of an individual who has responded to an immune checkpoint inhibitor (anti-CTLA4 antibody ipilimumab), (ii) providing a non responder cell sample in the form of blood cells of an individual who has not responded to the immune checkpoint inhibitor, (iii) contacting the cell sample of (i) and (ii), respectively with antibodies that binds a CD4 T cell marker (CD4) and at least 9 biomarkers including CD3, CD45RO, NKG2D, PD-1, CD56, CD25, HLA-DR, CCR7, CD25 and CD8 (page 269, last paragraph). Tietze et al. teaches assessing the levels of the subgroups of the CD45RO+CD8+ T cells, CD45RO+CD4+ T cells, PD-1+CD4+ T cells, PD-1+CD8+T cells, NKG2D+CD4+T cells, Tregs or NKT cells in responder and non responder cell sample (page 271, last paragraph and page 273, para 2) (which meet the limitation of applying a cell distribution analysis, wherein cells in the cell samples are distributed within a series of classes). Tietze et al. teaches comparing subset of cells between responders and non-responders of melanoma patients which have been treated with anti-PD1 antibody pembrolizumab and anti-CTLA-4 antibody ipilimumab (Fig. 2A and B). The expression of each biomarker is detected on each cell by flow cytometry (see Fig. 1A). Tietze et al. teaches that all responders to ipilimumab had baseline level of CD45RO+CD8+ T cells in human blood about equal or higher than 30% of the total CD8+ T cells (abstract, page 272, para 2), which meets the limitation of “identified as a positive response control”. Tietze et al. teaches that patients with baseline levels of lower/equal 25% of CD45RO+CD8+ T cells did not respond to treatment with ipilimumab (abstract). Tietze et al. teaches that the positive response control is from a plurality of positive responders (Fig. 3).
Therefore, the additional steps/elements do not add significantly more to the judicial exception. 
Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 U.S.C 101.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-15, 17, 19-20 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for determining the likelihood of the formation of a clinical response in an individual having a cancer to an antibody that binds to PD-1 or CTLA-4, does not reasonably provide enablement for a method for determining the likelihood of the formation of a clinical response in an individual having any disease or condition to any immunomodulatory agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
	''Factors to be considered in determining whether a disclosure would
require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

The nature of the invention
Independent claim 1 is are drawn to a method for determining the likelihood of the formation of a clinical response in an individual to therapy with an immunomodulatory agent for treatment of a disease or condition of the individual, including: (i) providing a positive response control from a positive responder, or a plurality of positive responders, each positive responder in the form of an individual who has formed the clinical response to therapy with the immunomodulatory agent for treatment of the disease or condition, the positive response control describing the distribution of cells of a blood sample of the positive responder within a series of classes, the distribution according to the expression by each cell of the blood sample of a group of biomarkers so that cells having the same expression of biomarkers of the group are classified in the same class; (ii) determining the distribution of cells of a test sample within the series of classes of the positive response control, the test sample in the form of a sample of cells from blood of the individual for the whom the likelihood of formation of a clinical response is to be determined; and (iii) determining whether the distribution of the cells of the test sample within the series of classes of the positive response control is the same as the distribution of cells described by the positive response control; 
wherein the group of biomarkers includes a CD4 or CD8 T cell marker, and/or a B cell or plasma cell marker and/or a NK cell marker and/or a monocyte or dendritic cell marker, and at least 9 markers selected from the group consisting of CD45, CD45RA, CD45RO, CD3, CD4, CD8, CD19, CD20, CD14, CD16, CD11b, CD11c, CD66b, CD304, FoxP3, CD127, CD25, CD56, HLA-DR, lgD, CD27, CD86, FCRL3, CD274 (PD-1), CD279 (PD-L1), TIGIT, CD38, Ki67, Granzyme B, CD134 (0X40), CD194 (CCR4), CD195 (CCR5), CD196 (CCR6), CD197 (CCR7), Integrin beta7, CLA, CD183 (CXCR3), CD185, (CXCR5) and CCR10,
whereby a higher likelihood of formation of a clinical response is determined where the distribution of the cells of the test sample within the series of classes of the positive response control is the same as the distribution of cells described by the positive response control and 
whereby a lower likelihood of formation of a clinical response is determined where the distribution of the cells of the test sample within the series of classes of the positive response control is not the same as the distribution of cells described by the positive response control.
Claims 2-15, 17, 19-20 and 26-29 further limit claim 1, wherein the positive response control describes the distribution of cells within a series of at least 100 classes of cells, or according to the expression by each cell of a group of at least 40 biomarkers, including chemokine receptors and/integrins.
The invention is in a class of invention, which the CAFC has characterized as ''the unpredictable arts such as chemistry and biology.'' Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).

The breadth of the claims
The claims encompass predicting a likelihood of clinical response in an individual having any disease or disorder to any immunomodulatory agent by determining the distribution of cells of a blood sample within a series of classes according to the expression by each cell of the blood sample of a group of biomarkers comprising a CD4 or CD8 T cell marker, and/or a B cell or plasma cell marker and/or a NK cell marker and/or a monocyte or dendritic cell marker, and at least 9 biomarkers selected from the group consisting of CD45, CD45RA, CD45RO, CD3, CD4, CD8, CD19, CD20, CD14, CD16, CD11b, CD11c, CD66b, CD304, FoxP3, CD127, CD25, CD56, HLA-DR, lgD, CD27, CD86, FCRL3, CD274 (PD-1), CD279 (PD-L1), TIGIT, CD38, Ki67, Granzvme B, CD134 (0X40), CD194 (CCR4), CD195 (CCR5), CD196 (CCR6), CD197 (CCR7), Integrin beta7, CLA, CD183 (CXCR3), CD185, (CXCR5) and CCR10.
According to National Cancer Institute, an immunomodulating agent is a substance that stimulates or suppresses the immune system and may help the body fight cancer, infection, or other diseases. Specific immunomodulating agents, such as monoclonal antibodies, cytokines, and vaccines, affect specific parts of the immune system. Nonspecific immunomodulating agents, such as BCG and levamisole, affect the immune system in a general way.

    PNG
    media_image3.png
    472
    1198
    media_image3.png
    Greyscale


Quantity of experimentation
	The quantity of experimentation is extremely large in view of the breadth of the claims and the unpredictability of the art. 

The unpredictability of the art and the state of the prior art
According to National Cancer Institute, specific immunomodulating agents, such as monoclonal antibodies, cytokines, and vaccines, affect specific parts of the immune system. Nonspecific immunomodulating agents, such as BCG and levamisole, affect the immune system in a general way.
Subrahmanyam et al. (J. ImmunoTheray of Cancer, 2018, 6 :18, 1-14, IDS filed on 3/11/2020) teaches that anti-CTLA-4 and anti-PD-1 have distinct predictive biomarker candidates, CD4+ and CD8+ memory T cell subsets play an important role in response to anti-CTLA-4, and are potential biomarker candidates. For PD-1 therapy, NK cell subsets (but not memory T cell subsets) correlated with clinical response to therapy. These functionally active NK cell subsets likely play a central role in the anti-tumor response triggered by anti-PD1 (abstract). It is noted both CTLA-4 and PD-1 are immune checkpoint proteins. 
Tietze et al. (European J Cancer, Feb. 27, 2017, 75: 268-279, IDS filed on 3/11/2020) teaches that the baseline levels of CD45RO+CD8+ T cells in the peripheral blood is a potential predictive marker for response to the treatment with ipilimumab but not with pembrolizumab (page 277, last para). 
Therefore, Subrahmanyam and Tietze demonstrated that the biomarkers for predicting treatment response to different immune checkpoint proteins CTLA-4 and PD-1 are different. One cannot extrapolate the findings of predictive biomarkers for one immunomodulatory agent to another. 

Working examples
The specification teaches how to determine distribution of cells within a sample (Example 1), compare the distribution of cell population in different individuals (Example 2), distinguish responders from non-responders in a dataset from patients treated with anti-PD-1 antibody (Example 3), apply to a sample from a cancer patient in order to predict response to therapy (Example 4), distinguish responders from non-responders in a dataset from non-small cell lung cancer patients treated with anti-PD-1 antibody (Example 5), generate a minimal response signature using machine learning (Example 6), and predict clinical response to anti-PD-1 antibody using a panel of CD4,CD8, CD25, CD127, CD45RO, CD62L, CD196 (CCR6), Integrin beta7, CD16 and CD56 (Examples 7-9).
While one of ordinary skill in the art know how to detect the recited biomarkers expressed on the blood cells and separate the cells into different cell subsets (classes) according to the expression of the biomarkers, the instant claims are not drawn to a method of detecting biomarkers expressed on the blood cells and separating the cells into different cell subsets. The claims are drawn to a method of predicting a clinical response to treatment with an immunomodulatory agent using specific cell subsets which have been identified and proved to be able to predict clinical response to a specific immunomodulatory agent.  
However, the specification does not teach which cell subset(s) characterized by the expression of specific biomarkers selected from the group consisting of CD45, CD45RA, CD45RO, CD3, CD4, CD8, CD19, CD20, CD14, CD16, CD11b, CD11c, CD66b, CD304, FoxP3, CD127, CD25, CD56, HLA-DR, lgD, CD27, CD86, FCRL3, CD274 (PD-1), CD279 (PD-L1), TIGIT, CD38, Ki67, Granzvme B, CD134 (0X40), CD194 (CCR4), CD195 (CCR5), CD196 (CCR6), CD197 (CCR7), Integrin beta7, CLA, CD183 (CXCR3), CD185, (CXCR5) and CCR10 can be used to predict response to which immunomodulatory agent. In the absence of a correlation between specific cell subset(s) characterized by specific biomarkers and a clinical response to a specific immunomodulatory agent, one of ordinary skill in the art would not be able to practice the invention as broadly claimed.

Guidance in the specification
The specification provides no guidance on the use of any specific distribution of the cells for predicting clinical response to an immunomodulatory agent other than anti-PD-1 and anti-CTLA-4 antibody.

Level of skill in the art
The level of skill in the art is deemed to be high.

Conclusion
Thus given the claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to identify the cell subsets that are useful for predicting clinical response to any immunomodulatory agent, the lack of guidance on the use of any specific distribution of the cells for predicting clinical response to broadly encompassed immunomodulatory agents, the presence of a working example that is not commensurate in scope with the claims, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-6 and 9-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tietze et al. (European J Cancer, Feb. 27, 2017, 75: 268-279, IDS filed on 3/11/2020).
Tietze et al. teaches a method of determining the likelihood of clinical response in an individual having melanoma to therapy with an immune checkpoint inhibitor, the method comprising (i) providing a responder cell sample in the form of blood cells of an individual who has responded to an immune checkpoint inhibitor (anti-CTLA4 antibody ipilimumab or anti-PD-1 antibody pembrolizumab), (ii) providing a non responder cell sample in the form of blood cells of an individual who has not responded to the immune checkpoint inhibitor, (iii) contacting the cell sample of (i) and (ii), respectively with antibodies that binds a CD4 T cell marker (CD4) and at least 9 biomarkers including CD3, CD45RO, NKG2D, PD-1, CD56, CD25, HLA-DR, CCR7, CD25 and CD8 (page 269, last paragraph). CCR7 is a chemokine receptor. Tietze et al. teaches assessing the levels of the subgroups of the CD45RO+CD8+ T cells, CD45RO+CD4+ T cells, PD-1+CD4+ T cells, PD-1+CD8+T cells, NKG2D+CD4+T cells, Tregs or NKT cells in responder and non responder cell sample (page 271, last paragraph and page 273, para 2) (which meet the limitation of applying a cell distribution analysis, wherein cells in the cell samples are distributed within a series of classes). Tietze et al. teaches comparing subset of cells between responders and non-responders of melanoma patients which have been treated with anti-PD1 antibody pembrolizumab and anti-CTLA-4 antibody ipilimumab (Fig. 2A and B). The expression of each biomarker is detected on each cell by flow cytometry (see Fig. 1A). Tietze et al. teaches that all responders to ipilimumab had baseline level of CD45RO+CD8+ T cells in human blood about equal or higher than 30% of the total CD8+ T cells (abstract, page 272, para 2), which meets the limitation of “identified as a positive response control”. Tietze et al. teaches that patients with baseline levels of lower/equal 25% of CD45RO+CD8+ T cells did not respond to treatment with ipilimumab (abstract). Tietze et al. teaches that the positive response control is from a plurality of positive responders (Fig. 3), the response included partial response and complete response (Table 1), the study included a plurality of non-responder cell samples (Fig. 3). 

14.	Claims 1-6, 10-16 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marten (Clin Cancer Res, 2016, 22(12) 2908-2918, IDS filed on 3/11/2020).
Marten et al. teaches a method of identifying and confirming biomarkers for predicting a response of patients having advance melanoma to treatment with anti-CTLA4 antibody ipilimumab using two separate cohort of patents (identification and confirmation cohort) and a method of validating the identified biomarkers, the method comprises analyzing PBMCs by flow cytometry, and classifying the PBMCs to different cell subsets (page 2909 right column, page 2911 left column and supplemental Table 2
The cell subsets included the following (from supplemental Table 2):

    PNG
    media_image4.png
    526
    343
    media_image4.png
    Greyscale


Martens discloses that 28 variables were investigated in 105 patients (identification cohort) to identify biomarker candidates, which meets the limitation of “the group of biomarkers includes a CD4 or CD8 T cell marker and at least 9 markers” (CD4, CD8, FoxP3, CD127, CD25, CD14, CD16, HLA-DR, CD11b, CD45RA). Martens teaches that low baseline LDH, absolute monocyte counts (AMC), Lin-CD14+HLA-DR-/low-MDSC frequencies, and high absolute, eosinophil counts (AEC), relative lymphocyte counts (RLC), and CD4+CD25+FoxP3+Treg frequencies were significantly associated
with favorable outcome following ipilimumab (clinical response to ipilimumab).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-16, 20-25, 27-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Marten (Clin Cancer Res, 2016, 22(12) 2908-2918, IDS filed on 3/11/2020), in view of Mann et al. (US2009/0311214A1, pub. date: 12/17/2009).
The teachings of Marten have been set forth above a they apply to claims 1-6, 10-16 and 20-25.
Marten does not teach the distribution of cells within a series of at least 100 classes of cells, or according to the expression of each cell of a group of at least 40 biomarkers, the biomarker including chemokine receptors and/or integrins. Marten does not teach the series of classes comprises 
CD45RO+CD8+
CD14+, CD16-, classical monocytes; 
CCR6+ of CD45RO+,CD4+ Tcon; 
CD4+ of live; CD4+Tcon of live; 
CD4+Treg of live; 
CD8+ of live; 
Naive CD8+ of live; integrin
Naive Tcon of CD4+; 
Naive of CD8+; and 
CD16loCD56hi, NK of live. 
Mann et al. teaches that combinations of fluorochrome-conjugated antibodies and flow cytometric technology are used to identify cells and subsets of cells of the various lineages in PBMC obtained from patients and controls, to identify and enumerate B cells, suitable targets include CD19, CD27; NK cells, suitable targets include CD3, CD56; T cells and T cell subsets, suitable targets include CD3, CD4, CD8, CD56, αβTCR, [Symbol font/0x67][Symbol font/0x64]TCR, CD45RO, CD45RA, IL1R, IL23R, CCR6, CXCR3 and activation status suitable targets include CD25 and CD69; monocytes/dendrites cells suitable targets include CD11c, CD1a, CD14, CD16, CD32, CD64, CD123, HLA-DR, HLA-DQ, HLA-DP, CD40, CD80, CD86, CD83, TLR2, CX3CR1, CCR2, GM1, CCR6. Data is analyzed comparing the relative distribution of different cell lineages and lineage subsets (para [0090]). Mann et al. teaches while their analysis is focused on the differences in the numbers of TH17 cells (CD4+CD45RO+IL23R+CCR6+IL1R+) and the CD16+CD14+ monocyte subset in the patients and controls, this systematic comparison of the distribution of mononuclear cells provides a baseline for functional studies ([0090]). Mann et al. teaches comparing the relative numbers of circulating cells that express the combination of markers that identify the monocyte population that produces IL-23 and other TH17 related cytokines in response to PTG (pepsin-trypsin digest of gliadin).  	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Marten to further identify subset of cells of the various lineages in PBMC obtained from responders and non-responders including CD19/CD27, CD3/CD56, any combinations of CD3, CD4, CD8, CD56, αβTCR, [Symbol font/0x67][Symbol font/0x64]TCR, CD45RO, CD45RA, IL1R, IL23R, CCR6, CXCR3, CD25 and CD69, any combinations of CD11c, CD1a, CD14, CD16, CD32, CD64, CD123, HLA-DR, HLA-DQ, HLA-DP, CD40, CD80, CD86, CD83, TLR2, CX3CR1, CCR2, GM1 in view of Mann et al. One of ordinary skill in the art would have been motivated to do so because Mann et al. teaches that systematic comparison of the distribution of mononuclear cells provides a baseline for functional studies ([0090]). One of ordinary skill in the art would have had a reasonable expectation of success because methods of identifying subsets of cells in blood by flow cytometry were well known in the art as shown by Marten and Mann.
The total number of markers taught by Marten and Mann would be at least 40. The various combination of markers would have detected 100 classes (subset) of cells, and would include the subsets recited in claims 27 and 31.

Conclusion
17.	Claims 1-29 and 31-33 are rejected. Claim 30 is objected to.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643